Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 1/26/2021.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...activating a decision logic; reading out at least one temperature sensor while the at least one electronic component is in a deactivated state; performing a check by the decision logic based on a measured temperature of the at least one temperature sensor, whether the at least one electronic component is activatable in an operationally safe manner; and initiating an activation, from the deactivated state, of the at least one electronic component by the decision logic, in response to determining that the temperature measured by the at least one temperature sensor is below a threshold value.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 9, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...activating the decision logic; reading out at least one temperature sensor while the at least one electronic component is in a deactivated state; performing a check by the decision logic based on a measured temperature of the at least one temperature sensor, whether the at least one electronic component is activatable in an operationally safe manner; and initiating the activation, from the deactivated state, of the at least one electronic component by the decision logic, in response to determining that the temperature measured by the at least one temperature sensor is below a threshold value.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838